Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed June 13, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00484-CR

                 EX PARTE DERRICK GONZALES, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                      County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Cause No. 188577

                        MEMORANDUM OPINION
      Relator Derrick Gonzales filed a petition for writ of habeas corpus in this
court. See Tex. R. App. P. 52. In the petition, relator seeks a discharge of criminal
charges against him due to the State’s alleged delay, pursuant to Texas Code of
Criminal Procedure article 28.061. See Tex. Code Crim. Proc. art. 28.061
(providing for discharge of offense when a speedy trial is denied).

      This court has no original habeas corpus jurisdiction in criminal law matters.
See Tex. Gov’t Code Ann. § 22.221(d); Ex Parte Hawkins, 885 S.W.2d 586, 588
(Tex. App.—El Paso 1994, orig. proceeding). Our habeas corpus jurisdiction in
criminal matters is appellate only. See Ex Parte Denby, 627 S.W.2d 435 (Tex.
App.—Houston [1st Dist.] 1981, orig. proceeding). This court’s original
jurisdiction to issue a writ of habeas corpus is limited to those cases in which a
person’s liberty is restrained because the person has violated an order, judgment, or
decree entered in a civil case. See Tex. Gov’t Code Ann. § 22.221(d). Original
jurisdiction to grant an application for habeas corpus relief in a criminal case rests
instead with the Court of Criminal Appeals, the district courts, the county courts,
or any judge of said courts. Tex. Code Crim. Proc. art. 11.05.

      We are without jurisdiction to consider relator’s petition. Accordingly, we
order the petition dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2